SMITH, Chief Judge.
Appellant appeals contending the trial judge should have recused himself from the sentencing phase of the cause below and that the written judgment incorrectly reflects the sentence pronounced at the sentencing hearing. There is no error in the trial judge’s failure to recuse himself. State ex rel Shelton v. Sepe, 254 So.2d 12 (Fla. 3rd DCA, 1971). However, the written judgment does incorrectly reflect appellant’s probationary terms for counts VIII and IX. Accordingly, the cause is remanded to the trial court for the purpose of conforming the written judgment to the oral pronouncement of sentence. In all other respects, we affirm.
WENTWORTH and JOANOS, JJ., concur.